Peters, Justice.
I have no doubt of the power of the Court, to order a tales in special Jury causes. It might have been done, I think, under the Act of Assembly ; but unquestionably it may be done under the Act of Congress. There ought, however) to be such a discretion in using it, as to prevent any injury to either party ; and, therefore, a trial should not be forced on, without a reasonable delay to bring in the Jurors that had been regularly selected.
Iredell, Justice.
The Act of Congress seems to remove every difficulty. It makes no distinction (and the Court can, therefore, make none) between the case of a special and of a common Jury. If this provision had not existed, the subject would, have occasioned much doubt in my mind.